DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “An apparatus and method of partitioning of an image or an image slice is described herein” can be implied. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a rate-distortion optimization unit configured to determine hierarchical partitioning the incomplete coding tree unit according to rate-distortion optimization for a coding unit of the incomplete coding tree unit located inside the picture in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of U.S. Patent No. 11,272,220. Although the claims at issue are not identical, they are not patentably distinct from each other because: The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al (US 20190394465).

As to claim 1, Moon discloses an apparatus for splitting a portion of a picture into coding units (FIG. 1, partitioning unit 101 for splitting input image), the apparatus including a processing circuitry configured to: 
subdivide the portion of the picture into an integer number of coding tree units (CTUs) with a predetermined size (FIG. 11, CTU 0, CTU 1, CTU 3 and CTU 4) and an incomplete coding tree unit at a picture boundary (FIG. 11, CTU 2, CTUs 5-8), and 
partition the incomplete coding tree unit hierarchically into coding units (CUs) using forced quad-tree (QT) partitioning, and forced binary-tree (BT) partitioning for a coding unit resulting from the forced quad-tree partitioning (FIGS. 12A-12E).

As to claim 2, Moon further discloses wherein the processing circuitry is configured to partition the incomplete coding tree unit by forced binary tree partitioning at least in the deepest partitioning level (FIGS. 12C-12E).

As to claim 3, Moon further discloses wherein the processing circuitry is configured to:
partition the incomplete coding tree unit by forced quad-tree partitioning in N shallowest levels, N being an integer larger than zero and smaller than the number of partitioning hierarchy levels (from FIGS. 12A-12B, N=2 and from FIGS. 11-12B, there are at least 3 partitioning hierarchy levels); and 
partition the incomplete coding tree unit by forced binary tree partitioning in the remaining partitioning hierarchy levels (FIGS. 12C-12E).

As to claim 4, Moon further discloses wherein the processing circuitry, in operation, partitions the coding unit resulting from the forced quad-tree partitioning by forced binary partitioning until the deepest-level coding unit remains entirely within the picture (FIGS. 12C-12E, E1 is entirely in input image in FIG. 11).

As to claim 5, Moon further discloses wherein the processing circuitry, in operation, partitions the CU resulting from the forced quad-tree partitioning by forced binary tree partitioning in either horizontal or vertical direction (FIGS. 12C-12E, binary tree partitioning in vertical direction).

As to claim 6, Moon discloses an apparatus for encoding a picture of a video sequence (FIG. 1) comprising: 
the apparatus for splitting a portion of a picture into coding units according to claim 1 (see rejection of claim 1 above); 
an image coding unit configured to encode the coding units (FIG. 1, image encoding apparatus 100); and 
a bitstream forming unit configured to generate a bitstream including the coded coding units (FIG. 1, image encoding apparatus 100 including entropy encoding unit 107 for generating bitstream) and a partitioning information indicating how the coding tree units are partitioned (see partition type information in [0167], [0170]).

As to claim 8, Moon discloses an apparatus for decoding a picture of a video sequence (FIG. 6) comprising: 
the apparatus for determining splitting of a portion of a picture to be decoded into coding units according to claim 1 (see rejection of claim 1 above); 
a bitstream parser for parsing a bitstream including the coded coding units (FIG. 6, video decoding apparatus 600 including entropy decoding unit 601 for parsing the bitstream) and a partitioning information indicating how the coding tree units are partitioned and based on the determined splitting of the image portion (see partition type information in [0167], [0170], [0176]);
an image decoding unit for decoding the coded coding units (FIG. 6, video decoding apparatus 600).

As to claim 9, Moon further discloses wherein the splitting of the incomplete coding tree unit into coding units is a predefined splitting and the partitioning information does not relate to the forced splitting of the incomplete coding tree unit (see QTBT splitting FIGS. 12A-12E).
	 
As to claim 10, Moon further discloses wherein the processing circuitry is configured to partition the incomplete coding tree unit by forced quad-tree partitioning in N shallowest levels, N being an integer larger than zero and smaller than the number of partitioning hierarchy levels (from FIGS. 12A-12B, N=2 and from FIGS. 11-12B, there are at least 3 partitioning hierarchy levels); and 
partition the incomplete coding tree unit by forced binary tree partitioning in the remaining partitioning hierarchy levels (FIGS. 12C-12E); and
the partitioning information includes N or N is derived based on a type of prediction applied to encode the picture being processed (see partition type informations in FIG. 9 and paragraphs [0167] and [0170]).

As to claim 11, Moon discloses a method for splitting a portion of a picture into coding units (FIG. 9) including: 
subdividing the portion of the picture into an integer number of coding tree units with a predetermined size (FIG. 11, CTU 0, CTU 1, CTU 3 and CTU 4) and an incomplete coding tree unit at a picture boundary (FIG. 11, CTU 2, CTUs 5-8), and
partitioning the incomplete coding tree unit hierarchically into coding units using forced quad-tree partitioning, and forced binary-tree partitioning for a coding unit (CU) resulting from the forced quad-tree partitioning (FIGS. 12A-12E).

As to claim 12, Moon discloses, the partitioning of the incomplete coding tree unit further comprising the steps of: 
starting with a current partitioning level being the shallowest partitioning level (FIG. 12B),
sequentially splitting the incomplete coding tree unit to coding units of the current partitioning level, until a coding unit of the current partitioning level falls entirely within the picture (FIGS. 12C-12E); 
as soon as the coding unit of the current partitioning level does not fall within the picture, increase the partitioning level and further partition said coding unit (FIGS. 12C-12E), wherein a forced quad-tree partitioning is used for N shallowest partitioning levels (FIG. 12B) and forced binary tree partitioning is used otherwise (FIGS. 12C-12E), N being an integer larger than zero and smaller than the number of partitioning hierarchy levels (from FIGS. 12A-12B, N=2 and from FIGS. 11-12B, there are at least 3 partitioning hierarchy levels).

As to claim 13, Moon discloses a non-transitory computer readable medium storing instructions which, when executed by a processor (see [0289]), cause the processor to execute a method for splitting a portion of a picture into coding units including: 
subdividing the portion of the picture into an integer number of coding tree units with a predetermined size (FIG. 11, CTU 0, CTU 1, CTU 3 and CTU 4) and an incomplete coding tree unit at a picture boundary (FIG. 11, CTU 2, CTUs 5-8), and
partitioning the incomplete coding tree unit hierarchically into coding units using forced quad-tree partitioning, and forced binary partitioning for a coding unit resulting from the forced quad-tree partitioning (FIGS. 12A-12E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 20190394465) in view of Poirier et al (20200077094).

As to claim 7, Moon fails to explicitly disclose further comprising a rate-distortion optimization unit configured to determine hierarchical partitioning the incomplete coding tree unit according to rate-distortion optimization for a coding unit of the incomplete coding tree unit located inside the picture.
However, Poirier teaches further comprising a rate-distortion optimization unit configured to determine hierarchical partitioning the incomplete coding tree unit according to rate-distortion optimization for a coding unit of the incomplete coding tree unit located inside the picture (see [0005], [0203]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Moon using Poirier’s teachings to include a rate-distortion optimization unit configured to determine hierarchical partitioning the incomplete coding tree unit according to rate-distortion optimization for a coding unit of the incomplete coding tree unit located inside the picture in order to improve the quality of the reconstructed block at the boundaries of the picture (Poirier; [0004], [0094], [0183]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482